
	
		III
		110th CONGRESS
		2d Session
		S. RES. 602
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2008
			Mr. Nelson of Nebraska
			 (for himself, Mr. Chambliss,
			 Mr. Whitehouse, Mr. Johnson, and Mr.
			 Smith) submitted the following resolution; which was referred to
			 the Committee on Banking, Housing, and
			 Urban Affairs
		
		RESOLUTION
		Supporting the goals and ideals of
		  “National Life Insurance Awareness Month”. 
	
	
		Whereas life insurance is an essential part of a sound
			 financial plan;
		Whereas life insurance provides financial security for
			 families by helping surviving members meet immediate and long-term financial
			 obligations and objectives in the event of a premature death in their
			 family;
		Whereas approximately 68,000,000 United States citizens
			 lack the adequate level of life insurance coverage needed to ensure a secure
			 financial future for their loved ones;
		Whereas life insurance products protect against the
			 uncertainties of life by enabling individuals and families to manage the
			 financial risks of premature death, disability, and long-term care; and
		Whereas numerous groups supporting life insurance have
			 designated September 2008 as “National Life Insurance Awareness Month” to
			 encourage consumers to take the actions necessary to achieve financial security
			 for their loved ones: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of “National Life Insurance Awareness Month”; and
			(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the citizens of the United States to observe the month with
			 appropriate programs and activities.
			
